212 So.2d 367 (1968)
Henry Fern ROGERS and Archie Herring, Appellants,
v.
STATE of Florida, Appellee.
No. J-417.
District Court of Appeal of Florida. First District.
July 9, 1968.
T. Edward Austin, Jr., Public Defender; and Ralph W. Nimmons, Jr., Asst. Public Defender, for appellants.
Earl Faircloth, Atty. Gen., and Wallace E. Allbritton, Asst. Atty. Gen., for appellee.
JOHNSON, Judge.
Appellants were convicted of the offense of robbery in the Criminal Court of Record of Duval County, Florida. The Public Defender's Office was appointed to represent and did represent the defendants at the trial and as well on this appeal.
The two grounds urged on this appeal are: (1) lack of sufficiency of evidence to support the verdicts, and (2) error of the court in appointing one attorney to represent two joint defendants.
As to the first question, this Court will not substitute its judgment for that of the jury and the trial judge in the absence of a showing of such lack of competent evidence as to constitute a fundamental error. In this case, such lack was not shown to exist.
As to the other question, the appointment of one attorney to represent two defendants, this Court agrees with and *368 adopts as its opinion the holding of the Third District Court of Appeal of Florida in its recent case of Belton v. State, 211 So.2d 238.
In the case sub judice, there was no objection raised at the trial level as to the apportionment of counsel and there was not shown there nor in this court that there was a conflict or prejudice by reason of the same attorney representing both defendants. In fact, if we held otherwise, the same complaint could be made about one attorney representing both defendants on this appeal and so on ad infinitum.
Affirmed.
RAWLS, Acting C.J., and SPECTOR, J., concur.